Case: 15-12677        Date Filed: 02/04/2016   Page: 1 of 3


                                                                 [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-12677
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:13-cv-00522-WS-M


AMY RACHEL,
as administratrix of the estate of
Gregory Rachel, deceased,

                                                                 Plaintiff-Appellee,

                                          versus

CHRISTOPHER MCCANN,
JOHN JACKSON,

                                                                Defendants-Appellants.

                            ________________________

                   Appeals from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                     (February 4, 2016)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-12677     Date Filed: 02/04/2016    Page: 2 of 3




      Officers Christopher McCann and John Jackson appeal the district court’s

denial of their motions for summary judgment on the basis of qualified immunity

in an action brought by plaintiff-appellee Amy Rachel (Plaintiff), the

administratrix of the estate of Gregory Rachel (Rachel), who died in police

custody. In her complaint, Plaintiff averred McCann and Jackson used excessive

force to effect Rachel’s arrest, were deliberately indifferent to Rachel’s serious

medical need, and were liable under state law for his wrongful death.

      In support of her claims and in response to McCann’s and Jackson’s

summary judgment motions, Plaintiff proffered evidence that McCann and Jackson

repeatedly kicked and beat Rachel while he lay prone and non-resisting on the

ground. She also presented evidence that they subsequently failed to summon a

medical unit for assistance, instead kneeling and sitting on Rachel, hog-tying him,

and keeping him on his stomach with his stomach bowed towards the ground,

without regard for his breathing, pulse, or consciousness. And, after witnessing

Rachel “seize” and fall unconscious, they made no effort to transport him to an

emergency room, summon medical assistance, or check his breathing or pulse.

      After reviewing the evidence and drawing all reasonable inferences

therefrom in favor of Plaintiff, as we must at this stage in the proceedings, we

substantially agree with the district court’s findings of fact and holdings of law.


                                           2
               Case: 15-12677    Date Filed: 02/04/2016   Page: 3 of 3


Accordingly, McCann and Jackson are not entitled to qualified immunity, and the

district court properly denied their motions for summary judgment. Thus, the

order of the district court is

       AFFIRMED.




                                         3